Exhibit 99.1 Nov. 2, 2016 Edward Vallejo Vice President, Financial Planning and Investor Relations 856-566-4005 edward.vallejo@amwater.com Maureen Duffy Vice President, Communications and External Affairs 856-309-4546 maureen.duffy@amwater.com AMERICAN WATER REPORTS THIRD QUARTER 2016 RESULTS • Third quarter 2016 GAAP diluted earnings per share was $0.83; adjusted diluted earnings per share was $1.05 (a non-GAAP measure), excluding the $0.22 per share impact of the Freedom Industries chemical spill binding global agreement in principle (the “Settlement”) • Revenue increased 3.8 percent to $930 million for the quarter • Closed and pending regulated acquisitions represent the addition of 78,500 customers • Narrowing and raising 2016 non-GAAP earnings guidance VOORHEES, N.J., Nov. 2, 2016 – American Water Works Company, Inc. (NYSE: AWK) today reported results for the quarter and nine months ended Sept. 30, 2016. “American Water’s employees delivered a strong quarter of business results,” said Susan Story, President and CEO of American Water. “We continued to invest in our customers’ critical water and wastewater infrastructure while improving operational efficiency to keep costs down. We continued our path to growth, with our closed and pending acquisitions representing the addition of 78,500 customers and we continued to provide solutions for local communities dealing with distressed water and wastewater systems. “Also this week we reached a binding global agreement in principle for all consolidated claims arising from the 2014 Freedom Industries chemical spill in West Virginia, which we refer to as the Settlement. We firmly believe the suits brought against us are without merit and the Settlement is not an admission of liability or fault. It is in the best interests of our customers, our company, and especially our West Virginia employees, as it allows us to focus on serving our customers while reducing uncertainties and eliminating the distractions and potentially significant on-going expenses of federal and state litigation over the next several years. “As a result of our performance to date, we are narrowing and raising our 2016 non-GAAP earnings guidance. If the Settlement charge of $0.22 per share is included in the range, our revised GAAP guidance is $2.59 - $2.64 per share. Our revised adjusted guidance without the Settlement is $2.81 - $2.86 per share, which is the upper end of our prior range, plus a penny.” Consolidated Results The company’s three and nine months ended results are included in the table below. PRESS RELEASE 1 www.amwater.com For the Three Months Ended September30, For the Nine Months Ended September30, % Change % Change Diluted earnings per share: Net income attributable to common stockholders $ $ (13.5%) $ $ (1.9%) Plus Impact of Settlement - - Tax Impact ) - ) - Net Adjustment - - Adjusted diluted earnings per share: $ $ % $ $ % Both the quarter and nine months’ results were driven by continued growth in the Regulated Businesses from additional authorized revenue from investments, acquisitions and organic growth. Partially offsetting this was lower results in our Market-Based Businesses, mainly from lower capital upgrade revenue in the Military Services Group. On a GAAP basis, these results were partially offset by the $0.22 per diluted common share (“per share”) net impact from the Settlement.
